Citation Nr: 0003057	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left humerus 
status post left shoulder arthrodesis (minor), currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Coast Guard from 
September 1958 until January 1960, when he received a medical 
discharge.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied the 
appellant's claim for an increased evaluation in excess of 40 
percent for his left humerus status post left shoulder 
arthrodesis disability and which also denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities.  
After a June 1997 Travel Board hearing, the case was remanded 
to the RO for additional development.

That Board remand noted that the appellant had previously 
raised a claim for secondary service connection for a right 
elbow disorder caused by the left shoulder disability and 
that the appellant had not been service-connected for any 
surgical scars associated with his left shoulder disability.  
Subsequent to the remand, the RO arranged for medical 
examinations of the appellant and then issued a rating 
decision in June 1999 which granted service connection for a 
tender left shoulder scar, as well as secondary service 
connection for a right elbow disorder caused by the left 
shoulder disability; a ten percent evaluation was assigned 
for each of these disabilities.  To date, the appellant has 
apparently not indicated any dissatisfaction with this rating 
decision.  Thus, the appeal is limited to the issues set 
forth on the title page.



FINDINGS OF FACT

1.  The appellant is right-handed.

2.  The appellant's service-connected left (minor) shoulder 
disability is currently manifested by pain, atrophied 
shoulder girdle muscles, spasms on use and severely 
restricted left shoulder motion; the appellant is unable to 
perform the normal working movements of the left shoulder 
with normal excursion, strength, speed, coordination and 
endurance.  The evidence does not demonstrate loss of the 
humeral head resulting in flail shoulder or the equivalent of 
amputation of the arm.

3.  The veteran last worked in 1993 for a beer distributor; 
he has other occupational experience in sales and as a super 
market worker and manager.  He has reported a high school 
education.

4.  Service connection is in effect for the residuals of a 
healed fracture of the left humerus, with left shoulder 
arthrodesis, rated 50 percent as a result of this decision; 
residual scarring status post left shoulder fusion with 
residual scarring from the left iliac bone graft site, rated 
10 percent disabling; arthritis of the right elbow, rated 10 
percent disabling; and, residuals of a fractured left radial 
styloid, rated noncompensably disabling.  The combined 
service connected disability rating, before and after this 
decision, is 60 percent disabling.

5.  The appellant's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, do not preclude substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not more, 
for status post left shoulder arthrodesis (minor) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, 4.1, 4.2, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.69, 4.71 (Plate I), 4.71a, Diagnostic Codes 5051, 5120-
5124, 5200, 5201, 5202, 5203 (1999).  

2.  The requirements for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increase rating.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) and Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  A claim for a total rating for compensation purposes 
based on a veteran's contention that he is unable to secure 
and follow a substantially gainful occupation due to service-
connected disabilities shares the essential characteristics 
of a claim for an increased rating.  Suttmann v. Brown, 5 
Vet. App. 127, 128 (1993) and Proscelle, 2 Vet. App. at 631.  
The appellant has presented well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  Moreover, as all evidence 
necessary to an equitable disposition of the appellant's 
claims was obtained by the RO, the VA has fulfilled its duty 
to assist.  38 U.S.C.A. § 5107(a).

I.  Left Shoulder Claim.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Each disability should be viewed in relation to its history 
and there should be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The most 
current evidence of the appellant's service-connected 
disabilities is found in the appellant's RO and Travel Board 
hearing testimony; the August 1998 written statements of the 
appellant's wife and daughter; the reports of VA examinations 
conducted in 1998 and 1999; the reports from examinations 
conducted in association with the appellant's claim for 
Social Security Administration disability benefits; private 
medical records dated in 1994; and VA outpatient treatment 
records dated between 1993 and 1994.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  Disability in joints such as the shoulders resides 
in reductions of their normal excursion of movements in 
different planes.  Factors include: limited or excess 
movement, weakened movement, excess fatigue, incoordination, 
and pain on movement, swelling, deformity or atrophy of 
disuse.  38 C.F.R. § 4.45.

The pertinent regulations provide different ratings for 
disabilities of the major or minor extremity.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  
The evidence of record demonstrates that the appellant is 
right-handed.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered, and the examination(s) 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.45 state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45.

In March 1993, the appellant underwent a left shoulder 
arthrodesis.  In December 1993, the appellant underwent a 
medical examination conducted by the Florida Office of 
Disability Determination.  The examiner stated that the 
appellant had significant disability of the left arm which he 
felt was in the range of 60-70 percent of the arm.  The 
examiner stated that the appellant shoulder undergo 
vocational rehabilitation in order to identify a job he could 
perform using only one arm.  

The appellant underwent a private neurologic examination in 
May 1994.  The appellant reported that he could only stand 
for 15-20 minutes because of his severe shoulder pain.  He 
complained of marked fatigue, constant pain in the left 
shoulder and some hand numbness.  On motor examination, the 
left proximal upper extremity strength was noted to be absent 
due to the frozen shoulder.  Very mild weakness of the left 
biceps and triceps was noted.  Distal strength in the left 
upper extremity was intact.  Significant atrophy involving 
the shoulder girdle muscles (supraspinatus, infraspinatus, 
deltoid and upper pectoralis) was observed.  The neurologist 
stated that the appellant was unable to flex his shoulder and 
that extension was limited to 15-20 degrees and abduction to 
15 degrees.  The neurologist concluded that the appellant had 
suffered a complete loss of left shoulder function secondary 
to the fusion and associated disuse atrophy; she also 
diagnosed chronic pain syndrome secondary to the fusion.  The 
neurologist stated that the loss of use of the left upper 
extremity due to a fixed shoulder would result in a 36 
percent disability in relation to the whole body.

The appellant testified at his March 1995 personal hearing at 
the RO that the fusion was a success, but the muscles were a 
problem in that he suffered from spasms, weakness, fatigue 
and muscle wasting.  He stated that he had no strength on the 
left side and that movement generated pain.  See RO Hearing 
Transcript pp. 3-5.  The appellant testified that he could 
not sit or stand for any length of time without support for 
the shoulder or without getting spasms.  He also stated that 
he could only engage in activities for short periods and then 
he would have to rest for an hour or so.  See RO Hearing 
Transcript pp. 5-7.  The appellant testified that he worked 
in grocery management for about 18 years, with a total of 27 
years in the food industry and that he managed 15 people in 
his last job.  See RO Hearing Transcript pp. 8-9.

The appellant also testified at a Travel Board hearing before 
the undersigned Board Member in June 1997.  He stated that he 
had had four screws inserted in his shoulder and that bone 
was taken from his hip to ensure the shoulder fusion.  The 
appellant testified that after the surgery he began to have 
neck and shoulder spasms and that he developed atrophy of the 
shoulder girdle.  See Travel Board Hearing Transcript pp. 3-
5.  He stated that he had a constant ache in the area and 
that the spasms occurred with use or activity.  He noted that 
the medication for the spasms made him drowsy and that the 
limitation of motion caused difficulties with his activities 
of daily living.  See Hearing Transcript pp. 6-10.  The 
appellant also testified that his lifting capacity was 
limited because lifting resulted in muscle spasms and because 
he lacked endurance.  See Hearing Transcript pp. 11 and 18.

In August 1998, the appellant underwent a VA neurologic 
examination; he complained of spasms along his left shoulder 
and down the back.  The appellant reported taking a muscle 
relaxant which allowed him to use his arm more, but that he 
was basically limited to taking care of himself and 
performing the activities of daily living.  On physical 
examination, marked atrophy of the supraspinatus, 
infraspinatus and internal deltoid muscles was noted.  The 
examiner also noted the presence of disuse atrophy of the 
biceps, triceps, forearm flexors and forearm extensors; the 
bulk of the intrinsic muscles of the left hand was preserved, 
however.  The appellant demonstrated 5/5 strength in the 
distal left upper extremity, as well as the biceps and 
triceps, but they were limited due to pain.  There was no 
range of motion at the shoulder, all motion was noted to come 
from the rotation of the scapula which was 3/5 and limited 
due to pain.  Sensory testing was intact; the examiner stated 
that there was no evidence of neurologic disease.  The 
examiner diagnosed marked atrophy of the muscles of the 
shoulder girdle, as well as disuse atrophy of the left arm.

The appellant also underwent a VA joints examination in 
August 1998.  The left shoulder at the glenohumeral joint was 
noted to have been fused in March 1993, however the scapular-
thoracic joint was not fused.  The appellant complained of 
spasm with any activity of the shoulder or scapula.  He 
reported that he had no endurance in the left upper extremity 
and that any activity lasting more than 15 minutes often 
resulted in spasms or discomfort.  On physical examination, 
the only remaining motion was noted to come from the 
scapular-thoracic joint and consisted of 20 degrees of 
abduction and 25 degrees of flexion.  The appellant 
demonstrated full extension and flexion of the left elbow and 
wrist.  The appellant was noted to have full use of the hand 
with good grip strength and good opposition of the thumb.  
Neurologic function was demonstrated in the median, radial 
and ulnar nerves.  Sensation was intact.  The examiner 
rendered a clinical impression of status post proximal 
humerus fracture and soft tissue trauma to the left upper 
extremity resulting in left shoulder arthrodesis.  The 
examiner stated that the left upper extremity function is 
significantly impaired due to persistent spasm and lack of 
endurance with pain being related to the appellant's activity 
level.  The examiner stated that jobs that do not require the 
use of both hands or overhead activities would be tolerable 
for the appellant if he were trained to function in said 
capacities.

Subsequently, the appellant underwent another VA orthopedic 
examination in March 1999.  The examiner noted that the left 
shoulder was unchanged from the findings of the August 1998 
examination, except that there was now tenderness to 
palpation about the distal aspect of the clavicle, possibly 
over the anterior screw used in the fusion.  The clinical 
impression was prominent hardware causing inflammatory rash 
about the left shoulder.  The examiner also stated that 
current x-rays of the left shoulder revealed that it was 
fused and that there was no evidence of arthritis.

The VA Schedule for Rating Disabilities provides, where there 
is shoulder replacement (prosthesis), a minimum rating of 30 
(major) and 20 (minor) percent.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the shoulder 
is rated by analogy to diagnostic codes 5200 and 5203.  With 
chronic residuals consisting of severe, painful motion or 
weakness in the affected extremity, a 60 (major) and 50 
(minor) percent rating is provided.  A 100 percent rating is 
provided for 1 year following implantation of the prosthesis, 
major or minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5051.

Additionally, the Schedule provides that loss of the humeral 
head (flail shoulder) is rated at the 70 percent disability 
level for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

The medical evidence of record clearly reflects that the 
appellant suffers from severe pain, weakness and restricted 
left shoulder motion.  Limitation of motion has been 
confirmed by satisfactory evidence of fusion of the 
glenohumeral joint and painful motion of the scapular 
thoracic joint; the appellant is unable to perform the normal 
working movements of the left shoulder with normal excursion, 
strength, speed, coordination and endurance.  Additionally, 
he has significant functional loss of the left arm due to 
spasms and aching pain.  

The appellant is currently rated 40 percent under Diagnostic 
Code 5200; this is the maximum disability rating for a minor 
extremity under that code.  As previously noted, the criteria 
under Diagnostic Codes 5200 and 5203 can be used by analogy 
when rating the placement of a shoulder prosthesis and thus 
the criteria from Diagnostic Code 5051 can also be available 
by analogy when assessing shoulder movement.  Comparing the 
medical findings of record to the relevant rating criteria, 
the Board finds that an evaluation of 50 percent, but no 
more, for the residuals of prosthetic implantation for a 
minor extremity following the initial year of the 
implantation under Diagnostic Code 5051 to be the most 
appropriate evaluation of the appellant's left shoulder 
disability.  All the medical examinations performed in 
connection with the appellant's claim show very severe 
limitation of motion, pain on motion, reduced strength, 
muscle spasm, atrophy and the implantation of four screws, 
one of which is now tender to palpation.  The Board finds 
that these symptoms more closely approximate the criteria of 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity after implantation of a 
prosthesis.  

However, a rating in excess of 50 percent for left (minor) 
shoulder impairment requires loss of the humeral head (flail 
shoulder under Diagnostic Code 5202), which is not shown by 
the medical evidence of record.  The only other rating codes 
involving the shoulder that could result in an evaluation in 
excess of 50 percent would be those involving amputation of 
the arm.  In this case, the appellant's symptomatology does 
not approximate the functional equivalent of an arm 
amputation at any level because the appellant has the use of 
his left hand as documented by normal neurologic testing in 
the left hand, along with demonstration of good left hand 
grip strength.  See also Travel Board Hearing Transcript 
pp.15-16.  Therefore Diagnostic Codes 5120 to 5124 are not 
for application.

Finally, the Board notes that it has considered whether 
factors including functional impairment and pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40, and 4.45 warrant the grant of 
a higher evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the appellant had been rated for 
limitation of motion for a left-shoulder disorder pursuant to 
Diagnostic Code 5201, yet he sought, and had been denied, 
separate schedular ratings for functional loss of the use of 
the shoulder due to pain and weakness under 38 C.F.R. 
§§ 4.40, 4.45.  It was held in that case that the language of 
Diagnostic Code 5201 dealt solely with limitation of motion 
and did not contemplate the limiting effects of pain on the 
muscles or joints.  Since Diagnostic Code 5201 did not 
specifically contemplate pain and weakness on motion, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) held that separate schedular 
consideration for a greater limitation of motion due to pain 
on use of the left shoulder was not forbidden by the 
pyramiding provisions of 38 C.F.R. § 4.14.  DeLuca v. Brown, 
8 Vet. App. at 206.

In the present case, however, the appellant has now been 
evaluated under Diagnostic Code 5051 for chronic residuals 
consisting of severe, painful motion or weakness of his left 
shoulder disability.  Unlike the schedular criteria of 
Diagnostic Code 5200, Diagnostic Code 5051 specifically 
contemplates painful motion and weakness and, thus, the 
schedular criteria in 38 C.F.R. §§ 4.40 and 4.45 has been 
specifically addressed.  As such, the present schedular 
rating contemplates functional loss due to pain and weakness 
and an award for a separate schedular rating would constitute 
pyramiding of ratings.  See 38 C.F.R. § 4.14.

For these reasons, the Board finds that the appellant's 
service-connected left (minor) shoulder arthrodesis is 
manifested by chronic residuals consisting of severe, painful 
motion and weakness but the evidence does not demonstrate 
loss of the humeral head resulting in flail shoulder.  The 
Board also finds that the evidence is not evenly balanced in 
this case and concludes that the criteria for a rating 
greater than 50 percent for the left shoulder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.69, 4.71 (Plate I), 4.71a, 
Diagnostic Codes 5051, 5120-5124, 5200, 5201, 5202, 5203.


II.  Total Rating Claim.

The appellant claims that his service-connected left shoulder 
disability has made him unemployable, thus entitling him to a 
total disability evaluation for compensation purposes.  He 
testified at his June 1997 Travel Board Hearing that he had a 
high school diploma and that all of his jobs over his 27-year 
career in the food industry entailed some physical work-even 
his managerial positions in which he was responsible for 
hiring, training, generating reports and sales projections 
and handling the payroll.  See Travel Board hearing 
Transcript pp. 11-13.  The appellant also testified that he 
was currently caring for two grandchildren approximately six 
hours per day and that he was not sure that he could sit at a 
computer without suffering from spasms.  See Travel Board 
hearing Transcript pp. 14 and 17.

It is noted, for informational purposes, that the rating 
assigned above, does not result in a change in the combined 
disability evaluation of 60 percent.  Thus, the Board may 
proceed to address the instant matter without prejudice to 
the appellant.

The appellant underwent a VA social and industrial survey in 
July 1998.  He reported that the pain and spasms limit his 
active periods to no more than 30 minutes.  He stated that he 
had no computer skills and did not know if he could become 
proficient at using a computer with only one hand.  The VA 
social worker concluded that the appellant's neck, shoulder 
and back pain/spasms were the main impediment to employment 
for this man.  The social worker also noted that, while the 
appellant considered these impairments totally debilitating, 
there were jobs such as computer services and telemarketing 
that did not require much physical exertion.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining the required 60 or 40 percent ratings, 
provisions in 38 C.F.R. § 4.16(a)(1) through (5) are 
applicable and provide that the following will be considered 
as one disability: (1) those affecting one or both upper or 
one or both lower extremities, including the bilateral 
factor; (2) those of common etiology or single accident; (3) 
those affecting a single body system; (4) those incurred in 
action; or (5) those incurred as a prisoner of war.  Id.  In 
this case the appellant is currently rated at 50 percent for 
the left shoulder, zero percent for the residuals of a 
fractured left styloid process, 10 percent for the left 
shoulder scars and 10 percent for the right elbow secondary 
to the left shoulder, totaling 60 percent.  These four 
disabilities can be considered to be a single disability 
under both 38 C.F.R. § 4.16(a)(1) and 38 C.F.R. § 4.16(a)(2).  

The appellant's shoulder disability rating meets the criteria 
for consideration of a total rating for compensation purposes 
under the above-mentioned regulation.  In determining, 
however, whether a veteran is unemployable the sole fact that 
he is currently unemployed or that he has difficulty 
obtaining employment is not enough.  Moreover, a high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

In this regard, the record shows that regarding his 
education, the appellant has reported having a high school 
diploma and 27 years in the food industry, including sales 
and managerial experience.  The record does not, however, 
show that the appellant's left shoulder disability alone, or 
in combination with his other service connected disorders, 
precludes him from working in some form of substantially 
gainful employment that is consistent with his educational 
and occupational background.  The December 1993 Florida 
Office of Disability Determination evaluation resulted in the 
conclusion that vocational rehabilitation would be possible 
and that the appellant could work at a job where he only 
needed to use one arm.  The appellant's private neurologist 
concluded in May 1994 that the appellant's left upper 
extremity disability resulted in only a 36 percent disability 
in relation to the whole body.  A VA social worker concluded 
in July 1998 that there were jobs that the appellant could 
perform, albeit after retraining, and the VA examiner who 
performed the August 1998 joints examination felt that the 
appellant would be able to perform at jobs that did not 
require the use of both hands or overhead activities.  

The fact that the appellant is unemployed is not enough.  The 
question is whether his service-connected disorders- without 
regard to his non-service-connected disorders or advancing 
age- make him incapable of performing the acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The appellant has not presented, nor has the Board found, 
circumstances that place this veteran in a different position 
than other veterans rated 60 percent disabled.  For a veteran 
to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which takes the 
claimant's case outside the norm of such veterans.  See 
38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The appellant's combined service-connected 
disabilities are not, in the Board's determination, so 
severely disabling as to render him or the average person 
similarly situated unable to secure and follow substantially 
gainful employment, nor does the evidence of record reflect 
that these conditions would render him individually unable to 
follow a substantially gainful occupation.  

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected disabilities.  Accordingly, the benefit 
sought on appeal is denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and a total disability evaluation 
based on individual unemployability claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Extra-schedular evaluations.

In reaching these conclusions, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b) 
which provide that, to accord justice to the exceptional case 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  

In this case, for both the increased rating issue and the 
total rating issue, the Board finds the evidence in its 
entirety does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of regular schedular standards.  As for the left shoulder 
arthrodesis, there has been no showing that this service-
connected disability has necessitated frequent periods of 
hospitalization and the Board has determined that the 
assigned rating set forth above for the left shoulder 
disability at issue is contemplated by the regular schedular 
standards.  Furthermore, considering only the service-
connected disorders, the Board finds that the appellant could 
perform gainful employment.  Therefore, the Board finds that 
he is not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.  In the absence of 
such factors as set forth above or other factors which would 
suggest an unusual or exceptional disability picture, the 
Board finds that the criteria for submission of an assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met in this case.


ORDER

An increased schedular evaluation of 50 percent, but no more, 
for the appellant's service-connected left shoulder 
arthrodesis is granted, subject to the regulations governing 
payment of monetary benefits.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

